McMurray, Judge,
concurring specially.
I cannot agree fully with all that the majority here states in dismissing the appeal for lack of jurisdiction where the appellant has used the interlocutory appeal procedure (with certificate of immediate review from the lower court and grant by this court) rather than appealing directly under Code Ann. § 81A-156 (h) (Ga. L. 1966, pp. 609, 660; 1967, pp. 226, 238; 1975, pp. 757, 759). By the time we granted authority to appeal and the notice of appeal was filed it was more than 30 days after the judgment. Appellants should have appealed directly within 30 days of the judgment. The notice of appeal was filed more than 30 days after the judgment. The interlocutory appeal procedure applies to "an order, decision or judgment not otherwise subject to direct appeal.” See Code Ann. § 6-701 (a)2(A) (Ga. L. 1965, p. 18; 1968, pp. 1072, 1073; 1975, pp. 757, 758).
I do agree, however, with the majority that the appellants may still appeal the grant of summary judgment in view of Culwell v. Lomas & Nettleton Co., 242 Ga. 242, as we are bound by that decision.